DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/29/2022 has been entered.


Claim Rejections - 35 USC § 103
Claim(s) 1, 3, 6-12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi (US 2007/0293654).
Regarding claims 1, 3, 6, 10-11, 14, and 17:
Kashiwagi discloses a water- and oil-repellent composition comprising (A) a fluorine-containing copolymer, (B) a surfactant, and (C) an aqueous medium [abstract; 0001; 0014-0022]. The composition is applied to a substrate (i.e., it at least partially coats the surface of an article) [0136]. The (A) fluorine-containing copolymer is an acrylic or vinyl polymer [0026] and can contain an epoxy group [0064]. The (B) surfactant comprises (b1) a sorbitan ester or alkylene oxide adduct thereof, including having a structure according to formula (21) [0073; 0077-0081]:

    PNG
    media_image1.png
    638
    482
    media_image1.png
    Greyscale

Specific examples include sorbitan monolaurate, sorbitan monostearate, sorbitan monopalmitate, sorbitan monooleate, sorbitan sesquistearate, and sorbitan tristearate [0082]. These correspond to the presently claimed hydrophobic compound according to formula (Ia) wherein at least one R is hydrogen and at least one is -C(O)R1. The amount of sorbitan ester (b1) can be 1-100% by weight of surfactant (B) and an amount of surfactant (B) is 0.1-20 parts by weight of the polymer (A) [0119-0120]. Given that the paint comprises the same materials as presently claimed, it is clear it meets the present requirement that it is “in the form of an interior house paint, exterior house paint, stain, floor finish, floor polishing agent, or clear coating”.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of the sorbitan ester, including over amounts that are within the claimed range, to provide the desired water- and oil-resistance for a given end use.
Kashiwagi does not expressly disclose a thickness value, including “a thickness of at least 0.1 mils” as presently claimed. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of the coating, including over values presently claimed to provide the desired coverage, durability, etc. as desired. Such modifications would have been obvious to one of ordinary skill in the art, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claims 7-8:
Kashiwagi teaches the use of additional additives, including a water repelling agent, an oil repelling agent, an anti-soiling agent, etc. [0131].
Regarding claim 9:
Kashiwagi teaches fluorinated acrylic polymers [0015; 0026]. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use additional such polymers to adjust the water- or oil-repellency of the composition as desired for a given end use.
Regarding claim 12:
Kashiwagi discloses substrates of brick, glass, etc. [0134].
Regarding claims 15-16:
Kashiwagi discloses heating the coating to dry it [0139].



Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Kashiwagi (US 2007/0293654) is silent regarding a compound according to formula (Ia’) having the required features of claim 4.


Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive.

Applicant’s amendments to delete hydrophobic compounds according to Formula (Ic) overcome previous rejections based on Wilder (US 2,640,038). The reference is silent with regard to the presently claimed hydrophobic compounds according to Formula (Ia).

Applicant argues Kashiwagi teaches applying its composition to textiles and does not provide the compositions in the form of a house paint, exterior house paint, stain, floor finish, floor polishing agent, or clear coating (p3). Applicant states “The acrylic resins of typical paint coatings are not fluorinated compounds and have quite different structures than those of the surfactants of Kashiwagi” (p3). Applicant further argues it would not have been obvious to provide Kashiwagi’s coating with a thickness of at least 0.1 mil because it is a fabric finish coating that would typically have a thickness on the order of at most tens of nanometers (p3).
The examiner has considered Applicant’s arguments but respectfully disagrees. Although the examiner agrees that Kashiwagi discloses its compositions can be applied to textiles, the reference does not narrowly limit the invention to this purpose. As noted in the rejection of claim 12, Kashiwagi teaches the coating can be applied to a wide variety of substrates, including wood, leather, plastics, glass, brick, cement and masonry [0134]. This disclosure clearly indicates the teaching is not limited to fabric finishing applications as suggested by Applicant. Therefore, even if the typical thickness of a fabric finishing coating is less than the presently claimed thickness, the reference is not limited to this teaching and the typical thickness. The examiner therefore maintains it would have been obvious for one skilled in the art to adjust the thickness of the coating as desired, including over values within the claimed range.
Additionally, while Applicant argues typical paint resins differ from Kashiwagi’s polymers, the examiner notes that the present claim is not limited to such typical resins and furthermore the claims are not limited to only paints. Present claim 1 recites “the coating base is in the form of an interior house paint, exterior house paint, stain, floor finish, floor polishing agent, or clear coating”. In the rejections, the examiner concluded “Given that the paint comprises the same materials as presently claimed, it is clear it meets the present requirement that it is “in the form of an interior house paint, exterior house paint, stain, floor finish, floor polishing agent, or clear coating”.”
Applicant has not demonstrated that Kashiwagi’s polymers do not form, broadly, a “paint”, but rather only states that some typical resins used in paints differ from the prior art polymers. Claim 1 does further require the presence of a “polymer [that] is selected from the group consisting of an acrylic polymer, epoxy polymer, vinyl polymer, and polyurethane polymer.” As noted in the rejections, Kashiwagi’s polymer is an acrylic or vinyl polymer [0026] and can contain an epoxy group [0064]. Therefore, the reference appears to meet the claimed requirements.
Additionally, the examiner notes the claims are not limited to paints, but also encompass a stain, floor finish, floor polishing agent, or clear coating. Therefore, even if Applicant successfully argues that Kashiwagi’s compositions are not a paint, Applicant has not presented any arguments that the reference does not meet the requirement of, e.g., a floor finish or clear coating.
For these reasons, the examiner maintains the rejections of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787